DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 December 2020, have been considered.

Drawings
The drawings received on 18 December 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook (WO 03/068513 A1).
With respect to claim 1, Silverbrook discloses an image forming apparatus comprising: 
an image forming device (Fig. 1, element 11) including an image forming face (Fig. 1, i.e. normal plane to element 12) configured to face a recording medium (page 4, line 30 – page 5, line 4), 
the image forming device (Fig. 1, element 11) being configured to form an image on the recording medium (page 1, lines 9-12); 
an apparatus body (Fig. 1, element 10) configured to support the image forming device; 
a cap (Fig. 1, element 28) movable relative to the apparatus body between a capping position (Fig. 1) to cap the image forming face (page 5, lines 9-12) and a retracted position (Fig. 2) to be retracted from the image forming face; and 
an operation part (Fig. 1, element 15) configured to move the cap from the capping position (Fig. 1) to the retracted position (Fig. 2; page 5, lines 13-15), 
the operation part (Fig. 1, element 15) being not operable by a force from an object on which the apparatus body is placed (Fig. 1, i.e. elements 12 and 15 are in different locations).
The examiner notes to applicant that although Silverbrook does not depict the recording medium, the relative positioning of the recording medium to the image forming apparatus (i.e. x, y, z planes) would have been obvious to one of ordinary skill in the art in view of Silverbrook as applied above.
With respect to claim 2, Silverbrook discloses the apparatus body (Fig. 1, element 10) includes outer wall faces including a bottom face (Fig. 1, element 10, i.e. right side) configured to face the recording medium when the image forming device forms the image on the recording medium (page 1, lines 9-12 and page 4, line 30 – page 5, line 4), wherein the operation part (Fig. 1, element 15) is provided on one of the outer wall faces other than the bottom face (Fig. 1, i.e. elements 12 and 15 are in different locations).
The examiner notes to applicant that although Silverbrook does not depict an isometric view of the apparatus body, an extruded view of the apparatus body  (i.e. x, y, z planes) would have been obvious to one of ordinary skill in the art in view of Silverbrook as applied above.
With respect to claim 3, Silverbrook discloses a biasing device (Fig. 9, element 23) configured to urge the cap (Fig. 1, element 28) to move in a direction from the capping position (Fig. 1) to the retracted position (Fig. 2); and a holder configured to 
With respect to claim 4, Silverbrook discloses the operation part (Fig. 1, element 15) is operable with a hand (page 5, line 13, i.e. finger force of a hand) holding the apparatus body (Fig. 1, element 10).
With respect to claim 5, Silverbrook discloses the apparatus body (Fig. 1, element 10) includes: a bottom face (Fig. 1, element 10, i.e. right side) configured to face the recording medium when the image forming device forms the image on the recording medium (page 1, lines 9-12 and page 4, line 30 – page 5, line 4); and a side face (Fig. 1, element 10, i.e. top side) extending in a direction substantially orthogonal to the bottom face, and wherein the operation part (Fig. 1, element 15) is provided on the side face (Fig. 1, element 10, i.e. top side).
With respect to claim 6, Silverbrook discloses a position of the operation part (Fig. 1, element 15) on the side face (Fig. 1, element 10, i.e. top side) is identical to a position of the image forming face (Fig. 1, i.e. normal plane to element 12) in a direction parallel to the bottom face (Fig. 10, i.e. right side).
With respect to claim 7, Silverbrook discloses a cushion (Fig. 8, element 16) on at least one of a portion of the cap (Fig. 8, element 28) and a portion of the apparatus body (Fig. 8, element 10) configured to contact each other (Fig. 8, i.e. capped position) due to a biasing force of the biasing device (Fig. 8, element 23) when the cap moves to the retracted position (Fig. 9).

With respect to claim 11, Silverbrook discloses the cap (Fig. 1, element 28) includes: a planar portion (Fig. 1, element 13) including: a planar face (Fig. 1, element 28); and a capping section (Fig. 1, i.e. interface between elements 12 and 28) configured to cap the image forming face (Fig. 1, i.e. normal plane to element 12); and a wall portion (Fig. 1, element 10) erected on the planar face.
With respect to claim 12, Silverbrook discloses a longitudinal length of the cap (Fig. 1, element 28) is changeable (Fig. 1, element 28, i.e. any element is “changeable”).
With respect to claim 13, Silverbrook discloses the image forming device (Fig. 1, element 11) is a liquid discharge head including a nozzle on the image forming face and configured to discharge liquid from the nozzle (page 1, lines 9-12 and page 4, line 30 – page 5, line 4).
With respect to claim 14, Silverbrook discloses a body of an image forming apparatus, the body being configured to support an image forming device configured to form an image on a recording medium, the body comprising: 
a cap (Fig. 1, element 28) movable between a capping position (Fig. 1) to cap an image forming face (Fig. 1, i.e. normal plane to element 12) of the image forming device (Fig. 1, element 11) and a retracted position (Fig. 2) to be retracted from the image forming face (page 5, lines 9-12); and 
an operation part (Fig. 1, element 15) configured to move the cap from the capping position (Fig. 1) to the retracted position (Fig. 2; page 5, lines 13-15), 
the operation part (Fig. 1, element 15) being not operable by a force from an object on which the body is placed (Fig. 1, i.e. elements 12 and 15 are in different locations).
The examiner notes to applicant that although Silverbrook does not depict the recording medium, the relative positioning of the recording medium to the image forming apparatus (i.e. x, y, z planes) would have been obvious to one of ordinary skill in the art in view of Silverbrook as applied above.
With respect to claim 15, Silverbrook discloses an image forming apparatus comprising: 
an image forming device (Fig. 1, element 11) including an image forming face (Fig. 1, i.e. normal plane to element 12) configured to face a recording medium (page 4, line 30 – page 5, line 4), 
the image forming device (Fig. 1, element 11) being configured to form an image on the recording medium (page 1, lines 9-12); 
an apparatus body (Fig. 1, element 10) configured to support the image forming device; 
a cap (Fig. 1, element 28) movable relative to the apparatus body between a capping position (Fig. 1) to cap the image forming face (page 5, lines 9-12) and a retracted position (Fig. 2) to be retracted from the image forming face; and 
an operation part (Fig. 1, element 15) configured to move the cap from the capping position (Fig. 1) to the retracted position (Fig. 2; page 5, lines 13-15), 
the apparatus body (Fig. 1, element 10) including outer wall faces including a bottom face (Fig. 1, element 10, i.e. right side) configured to face the recording medium when the image forming device forms the image on the recording medium (page 1, lines 9-12), 
the operation part (Fig. 1, element 15) being provided on one of the outer wall faces other than the bottom face (Fig. 1, i.e. elements 12 and 15 are in different locations).
The examiner notes to applicant that although Silverbrook does not depict the recording medium or an isometric view of the apparatus body, the relative positioning of the recording medium to the image forming apparatus (i.e. x, y, z planes) and an extruded view (i.e. x, y, z planes) of the apparatus body would have been obvious to one of ordinary skill in the art in view of Silverbrook as applied above.
2. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook (WO 03/068513 A1) as applied to claim 1 above, and further in view of Mealy et al (US 8,376,510).
With respect to claims 9 and 10, Silverbrook discloses the apparatus body (Fig. 1, element 10), the cap (Fig. 1, element 28) and the retracted position (Fig. 2).
However, with respect to claims 9 and 10, Silverbrook fails to disclose a position detector and a cap detector.
Mealy discloses an inkjet printhead (Fig. 1, element 108) on a hand-held printer (Fig. 1, element 102) having well known ink jet printer electronics (Fig. 1) such as the 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the well-known ink jet printer electronics of Mealy in the hand-held portable printer of Silverbrook.  The motivation for doing so would have been “to provide a device and method for protecting and ensuring the functionality of the inkjet portion of the print head” (Column 1, lines 49-52).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/160,740. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/160,740 claims a similar image forming apparatus.  The instant claims are broader in scope than the claims in copending Application No. 17/160,740 because the instant claims remove limitations such as “outside an area”, “scanning direction”, and “normal direction”.  It would have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/10/2022